Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly granted summary judgment to defendants Town of Hamburg and the County of Erie. Plaintiffs failed to show facts sufficient to require a trial on any issue of fact in opposing the Town’s and County’s motions for summary judgment (see, CPLR 3212 [b]).
The court erred, however, in granting defendant Frontier Central School District’s motion for summary judgment. Plaintiffs have raised questions of fact concerning both the slippery condition in the foyer and the School District’s constructive notice of the condition, based upon the permanent placement of the mat near the doorway. (Appeal from Order of Supreme Court, Erie County, Sedita, J. — Summary Judg*1027ment.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.